Citation Nr: 1338557	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-47 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 21, 1986 to October 31, 1986, and from November 17, 1990 to June 27, 1991.  The Veteran served in Southwest Asia from December 19, 1990 to June 17, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the benefit sought on appeal.

This claim was remanded in May 2012 for further development, and now returns before the Board.

The Board notes that both the Veteran's virtual, and actual, claims file have been reviewed in the adjudication of this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this case.

The Board notes that this case was last remanded in May 2012, in order that the Veteran might be provided with a VA examination to determine his current psychiatric diagnoses and their etiology, and as well to obtain recent treatment records.

The Veteran received a VA examination in February 2013.  At that time, the examiner was diagnosed with opoid dependence, in early remission, as well as depression.  The examiner noted reviewing the Veteran's medical and service history, including his long history of substance abuse, as well as his VA treatment records which have at times shown diagnoses of both PTSD and depression.  He specifically related the Veteran's reported stressor of seeing dead bodies in service, and indicated that this stressor was adequate to support a diagnosis of PTSD.  However, he found that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The examiner explained that, while the Veteran had some PTSD symptoms, such as intrusive memories, nightmares, and efforts to avoid thinking about dead bodies, he did not show evidence of a sufficient compliment of symptoms as defined by the DSM-IV to meet the full criteria for a diagnosis of PTSD.  

As noted, however, recently received treatment records contained in the Veteran's virtual file show that the Veteran has been repeatedly diagnosed with PTSD.  For example, an October 2007 PTSD note indicated that the Veteran carried diagnoses of both PTSD and depression.  A December 2009 VA mental health consult diagnosed the Veteran with both severe PTSD and depression, as well as substance abuse.  A September 2010 VA psychology note indicated that the Veteran was diagnosed with an adjustment disorder with mixed anxiety and depression, and a history of PTSD.

The Veteran was hospitalized in September 2011, primarily for substance abuse, however, multiple records pertaining to that hospitalization, including a September 2011 VA discharge note, indicate that the Veteran carried diagnoses of opiate dependence, depressive disorder, and PTSD.

Further, a VA inpatient mental health pharmacy note dated March 2012 indicated a diagnosis of PTSD, as well as polysubstance dependence and major depressive disorder.

In light of these records which show diagnoses of PTSD on several occasions throughout the last several years, the Board is of the opinion that this claim should be returned to the examiner from the Veteran's February 2013 VA examination, in order that he may reconcile his opinion with these earlier findings of PTSD.


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who examined the Veteran in February 2013.  Please have the examiner review the medical evidence of record as cited above, to include instances where the Veteran was diagnosed with PTSD, including his September 2011 hospitalization which shows a diagnosis of PTSD as well as earlier diagnoses in March 2012, September 2011, December 2009, and October 2007.  To the extent possible, the examiner should reconcile these diagnoses with his finding that the Veteran does not have PTSD.  In doing so, the examiner should once again offer an opinion as to whether the Veteran has PTSD or other psychiatric disability related to his military service.

The examiner should review the entire record and provide a complete rationale for all opinions offered. A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


